IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30624
                        Conference Calendar



EDWARD CHYRON FRANK,

                                         Plaintiff-Appellant,

versus

RICHARD L. STALDER; MICKEY L. HUBERT;
SHARON RUSH; BRENDA SMILEY,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-190
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edward Chyron Frank, prisoner #73820, appeals the district

court’s dismissal of his pro se and in forma pauperis (IFP) civil

rights complaint wherein he alleged that he was subjected to

cruel and unusual punishment because he was given a pair of used

work boots, and that he was denied due process when he was

disciplined for refusing to wear the boots.   Frank also alleged

that he was denied access to the courts because the prison




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30624
                                  -2-

library did not have “essential” law books and because prison

officials refused to give him certain supplies.

     Frank has failed to demonstrate that the risk posed by the

sanitized boots was “so grave that it violates contemporary

standards of decency to expose anyone unwillingly to such a

risk.”    Horton v. Cockrell, 70 F.3d 397, 401 (5th Cir. 1995).

Accordingly, Frank has failed to state an Eighth Amendment

violation.    See Farmer v. Brennan, 511 U.S. 825, 847 (1994).

With respect to Frank’s due process claim, Frank has not shown

that his conviction in the disciplinary proceeding has been

overturned, and, therefore, his claim is not cognizable under

§ 1983.    See Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998)

(en banc).    Frank’s allegations regarding the denial of access to

the courts are insufficient to support such a claim.     See Lewis

v. Casey, 518 U.S. 343, 351 (1996); Eason v. Thaler, 73 F.3d
1322, 1328 (5th Cir. 1996).

     The judgment of the district court is AFFIRMED.     Talib v.

Gilley, 138 F.3d 211, 213 (5th Cir. 1998); 28 U.S.C.

§ 1915(e)(2)(B)(i).    We caution Frank that our affirmance of the

judgment of dismissal counts as a “strike” for purposes of 28

U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 385-87

(5th Cir. 1996).

     AFFIRMED; SANCTIONS WARNING ISSUED.